 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4385 Page 1 of 13



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
     KATY WILLIAMS, et al.,                                Case No.: 17-cv-815-MMA (JLB)
 9
                                                           ORDER: (1) DENYING
10                                     Plaintiffs,         DEFENDANT’S MOTION TO SEAL;
     v.                                                    AND (2) DENYING MINOR
11                                                         PLAINTIFFS’ MOTION FOR
     COUNTY OF SAN DIEGO, et al.,                          PRELIMINARY INJUNCTION
12
                                                           [Doc. Nos. 184 & 193]
13                                   Defendants.
14
15
16         On August 21, 2020, Plaintiffs A.C., Am.E., and Aa.E. (“Minor Plaintiffs”) filed a
17   motion for preliminary injunction. See Doc. No. 184. They seek to enjoin Defendant
18   County of San Diego (“the County”) from interviewing them at school absent specific
19   allegations of abuse or neglect, parental consent, court order, or exigent circumstances.
20   The County filed an opposition, to which Minor Plaintiffs replied. See Doc. Nos. 195,
21   198. The Court found this matter suitable for determination on the papers and without
22   oral argument pursuant to Civil Local Rule 7.1.d.1. See Doc. No. 196. For the reasons
23   set forth below, the Court DENIES Minor Plaintiffs’ motion for preliminary injunction.
24                                        I. BACKGROUND
25   A.    Child Abuse/Neglect Investigation
26         Plaintiff Katy Williams (“Williams”) is the natural mother of Minor Plaintiffs. See
27   Doc. No. 24 (“FAC”) ¶ 8. Williams has another minor child, D.C., who is not a plaintiff
28   in this action. See id.

                                                     -1-                       17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4386 Page 2 of 13



 1          There is a long history of reports to the County regarding injuries and concerns of
 2   child abuse to D.C. 1 In 2014, D.C.’s preschool director reported an injury to D.C.’s ear.
 3   See Doc. No. 182-1 at 9.2 After another unexplained injury in August 2014, D.C. was
 4   removed from Williams’s care. See id. But ultimately Williams regained custody as the
 5   allegations of abuse against Williams were deemed “inconclusive.” See id. at 10.
 6   Between November 2014 and January 2016, D.C.’s father—Jason Clark (“Clark”)—
 7   made six reports to the County citing various injuries to D.C. See id. at 10–12. At some
 8   point after the fifth report, Williams obtained counsel and thereafter refused to allow the
 9   County’s social workers to interview her children without counsel present. 3 See id. at
10   11–12. The sixth report, which occurred on January 17, 2016, spawned the investigation
11
12   1
       The parties do not discuss D.C.’s report history (or other relevant factual information) as it may relate
     to the instant motion for injunctive relief. The parties do, however, incorporate by reference their
13   respective motions for summary judgment. See Doc. Nos. 184-1 at 12, 195 at 4. As such, the Court will
14   cite to the record, including the summary judgment motions, in this order.

15          According to the County, D.C. was listed as a victim on eleven referrals from 2013 and January
     2016. See Doc. No. 181-1 at 7.
16
     2
      Citations to electronically filed documents generally refer to the pagination assigned by the CM/ECF
17   system.
18   3
       The investigation that followed the fifth report is unclear. Plaintiffs’ allege that various social workers
19   interviewed the Minor Plaintiffs in the presence of their paternal grandfather. See FAC ¶ 16. At some
     point, the social workers expressed an interest in interviewing Aa.E. alone, a request which Williams
20   declined. See id. at ¶ 19. Williams’s attorney then sent the County a letter explaining that Minor
     Plaintiffs were represented by counsel and that no interviews of them should take place without parental
21
     consent. See id. at ¶ 20. On January 11, 2016, social worker Lisette Alvarez contacted Williams and
22   “reiterated her intent” to interview Williams and her children. See id. at ¶ 29. Williams indicated that
     she agreed to a meeting with herself, D.C., and her counsel, but that she would not agree to interviews of
23   Minor Plaintiffs. See id.
24          Minor Plaintiffs now say that one of the County’s social workers interviewed Williams on
     January 8, 2016 but chose not to interview Minor Plaintiffs as a result of Williams’s insistence on
25
     counsel being present. See Doc. No. 182-1 at 11–12.
26
             Nonetheless, the important fact is that at some point prior to the sixth report, the County became
27   aware of Minor Plaintiffs’ representation, and Williams’s insistence that the County not interview Minor
     Plaintiffs without her consent and counsel present.
28

                                                          -2-                            17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4387 Page 3 of 13



 1   that led to this lawsuit and present motion. According to the sixth report, Clark reported
 2   a bruise on D.C.’s forehead and a cut on his lip. See id. at 12; Doc. No. 181-1 at 7.
 3   Based on the information obtained, the report identified Minor Plaintiffs as “at risk,
 4   sibling abused.” Doc. No. 181-1 at 7.
 5   B.     Interviews of Minor Plaintiffs
 6          Against Williams’s wishes, on the afternoon of January 19, 2016, the County’s
 7   social workers interviewed Minor Plaintiffs at their school. See Doc. No. 184-1 at 8.
 8   FAC ¶¶ 22–23. Specifically, social worker Daniel Bernal (“Bernal”) went to A.C.’s
 9   middle school and instructed staff to remove her from her classroom. See id. at ¶ 22.
10   That same day, Bernal also visited Am.E. and Aa.E.’s elementary school, and “with the
11   assistance of school staff, removed them from their classrooms.” Id. at ¶ 23. Once the
12   children were removed from their classrooms, Bernal and social workers Janet Barragan
13   and Miriam Partida interviewed the children. It appears undisputed that these interviews
14   were without parental presence or consent.4 During the interviews, the social workers
15   inquired about Minor Plaintiffs’ safety at home, how their parents disciplined them, and
16   whether D.C. “was an active child.” Id. at ¶ 25. The interviews lasted between 15 to 30
17   minutes. 5 See Doc. No. 181-1 at 8.
18          Minor Plaintiffs now seek a preliminary injunction to enjoin the County from
19
20
     4
       The failure to obtain parental consent was the instigating event that triggered this lawsuit. And the
21
     record reflects that it is undisputed. As will be discussed further infra, pending before the Court are
22   cross motions for summary judgment. See Doc. Nos. 181, 182. Although the County does not concede
     the lack of parental consent in its briefing on this motion, it does so in response to Minor Plaintiffs’
23   separate statement of facts. See Doc. No. 192-2 ¶ 85. The County also acknowledges that Minor
     Plaintiffs’ parents were not present. See Doc. No. 189-1 ¶ 13 (Minor Plaintiffs do not dispute that
24   “Aa.E., Am.E., and A.C. were interviewed alone by one social worker”).
25   5
       Minor Plaintiffs do not allege the length of the interviews in any of their pending motions. The Court
26   discerned from the County’s motion for summary judgment that the parties dispute the actual length of
     the interviews. See Doc. No. 181-1 at 8 n.2 (commenting on the duration of the interviews that
27   “[b]ecause these facts [] are in dispute, the County references Plaintiffs’ version of the events for the
     purposes of this Motion for Summary Judgment only”). A factual determination however is not
28   necessary at this time. The Court’s reference is merely for context.

                                                        -3-                            17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4388 Page 4 of 13



 1   conducting any further interviews with Minor Plaintiffs at school absent specific
 2   allegations of abuse or neglect, parental consent, court order, or exigent circumstances.
 3                                        II. Legal Standard
 4         A preliminary injunction is an extraordinary remedy never awarded as of right.”
 5   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 9 (2008). “A plaintiff seeking a
 6   preliminary injunction must establish that he is” (1) “likely to succeed on the merits,” (2)
 7   “likely to suffer irreparable harm in the absence of preliminary relief,” (3) “that the
 8   balance of equities tips in his favor,” and (4) “that an injunction is in the public interest.”
 9   Id. at 20. The Ninth Circuit employs a “‘sliding scale’ approach to evaluating the first
10   and third Winter elements,” which dictates that “a preliminary injunction may be granted
11   when there are ‘serious questions going to the merits and a hardship balance that tips
12   sharply toward the plaintiff,’ so long as ‘the other two elements of the Winter test are also
13   met.’” See Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937,
14   944 (9th Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,
15   1131-32 (9th Cir. 2011)). “Serious questions” are “substantial, difficult and doubtful, as
16   to make them a fair ground for litigation and thus for more deliberative investigation.”
17   Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988). “Serious
18   questions need not promise a certainty of success, nor even present a probability of
19   success, but must involve a fair chance of success on the merits.” Id. (quotation marks
20   omitted).
21         Further, “[i]n deciding a motion for preliminary injunction, the district court ‘is not
22   bound to decide doubtful and difficult questions of law or disputed questions of fact.’”
23   Int’l Molders’ and Allied Workers’ Local Union No. 164 v. Nelson, 799 F.2d 547, 551
24   (9th Cir. 1986) (citing Dymo Indus., Inc. v. Tapewriter, Inc., 326 F.2d 141, 143 (9th Cir.
25   1964)). But, if a court does make factual findings or conclusions “when evaluating the
26   merits of a preliminary injunction motion,” those findings and conclusions “are not
27   binding at trial on the merits.” See Purdum v. Wolfe, No. C-13-04816 DMR, 2014 WL
28

                                                   -4-                         17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4389 Page 5 of 13



 1   171546, at *4 (N.D. Cal. Jan. 15, 2014) (quoting Univ. of Tex. v. Camenisch, 451 U.S.
 2   390, 395 (1981)).
 3                                         III. DISCUSSION
 4   A.    The County’s Motion to Seal
 5         On October 21, 2020, the County filed a motion to seal all exhibits submitted in
 6   support of its opposition to Minor Plaintiffs’ motion. See Doc. No. 193. This was one of
 7   several motions to seal filed by the parties. See, e.g., Doc. Nos. 178, 180, 190. The
 8   Court then issued an order requesting additional briefing. See Doc. No. 205. In its
 9   supplemental brief, the County indicated it no longer wished to seal these exhibits. See
10   id. Although the County did not formally file a withdrawal on the docket, it indicated it
11   intended to do so in its supplemental brief, see id., and subsequently filed an amended
12   lodgment of redacted exhibits. See Doc. No. 208. Accordingly, the Court DENIES the
13   County’s motion to seal its exhibits in opposition to this motion as MOOT.
14   B.    Minor Plaintiffs’ Motion for Preliminary Injunction
15         Minor Plaintiffs seek to enjoin the County from interviewing them at school absent
16   “specific allegations of abuse or neglect concerning the specific child, . . . parental
17   consent, a court order, or exigent circumstances.” Doc. No. 184-1 at 10. As an initial
18   matter, the Court notes the timing of this motion. This case has been progressing for over
19   three years and is now in the dispositive phase, as both sides have moved for summary
20   judgment. See Doc. Nos. 181, 182. Despite praying for preliminary injunctive relief
21   “based upon separate application” in their First Amended Complaint, see FAC at ¶ 12,
22   Minor Plaintiffs have not previously brought any such motion. Not only is the timing of
23   the instant motion curious, but it is simply inapt as to A.C., who is now 18 years old and
24   no longer in school. See Doc. No. 195 at 8. The request to prevent the County from
25   interviewing her at school is therefore MOOT and so for that reason, the Court DENIES
26   the motion as it relates to A.C.
27         With that in mind, the Court addresses each of the Winter factors as they relate to
28

                                                   -5-                        17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4390 Page 6 of 13



 1   Minor Plaintiffs Am.E. and Aa.E. 6
 2          1.     Likelihood of Success on the Merits
 3          Minor Plaintiffs bear the burden of establishing the merits of their claim on a
 4   motion for preliminary injunction. See JL Beverage Co., LLC v. Jim Bean Brands, Co.,
 5   828 F.3d 1098, 1105 (9th Cir. 2016). Yet their only argument in support of this key
 6   element is reference to their concurrently filed motion for partial summary judgment. See
 7   Doc. No. 184-1 at 12. This once again raises the Court’s timing concern, albeit in a
 8   different way. The Court doubts the appropriateness of weighing the likelihood of Minor
 9   Plaintiffs’ success on the merits while the parties’ cross motions for summary judgment
10   are under submission. As such, the Court proceeds with caution.
11          Minor Plaintiffs only seek summary judgment on, and a preliminary injunction
12   related to, their Fourth Amendment claim. Because this claim is against the County
13   under a theory of municipal liability, to succeed on the claim they must meet the standard
14   set forth in Monell v. New York Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Under
15   Monell, Minor Plaintiffs must first establish that they were deprived of a constitutional
16   right. See Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing
17   Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)). To
18   this point, Minor Plaintiffs argue the interviews constituted an unreasonable seizure in
19   violation of the Fourth Amendment. “The Fourth Amendment protects a child’s right to
20   be free from unreasonable seizure by a social worker.” Dees v. Cty. of San Diego (In re
21   Dees), 960 F.3d 1145, 1154 (9th Cir. 2020) (quoting See Kirkpatrick v. Cty. of Washoe,
22   843 F.3d 784, 790-91 (9th Cir. 2016) (en banc)). That said, “[a] seizure triggering the
23   Fourth Amendment’s protections occurs only when government actors have, by means of
24   physical force or show of authority, in some way restrained the liberty of a citizen.” Capp
25   v. Cty. of San Diego, 940 F.3d 1046, 1059 (9th Cir. 2019) (quoting Graham v. Connor,
26
27
     6
      For the sake of convenience, and because the Winter analysis is the same for Am.E. and Aa.E., the
28   Court will continue referring to them collectively as “Minor Plaintiffs.”

                                                       -6-                          17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4391 Page 7 of 13



 1   490 U.S. 386, 395 n.10 (1989)) (internal citation and quotation marks omitted).
 2
 3         “When the actions of the [official] do not show an unambiguous intent to
           restrain or when an individual’s submission to a show of governmental
 4         authority takes the form of passive acquiescence . . . a seizure occurs if, ‘in
 5         view of all of the circumstances surrounding the incident, a reasonable
           person would have believed that he was not free to leave.’” Brendlin v.
 6         California, 551 U.S. 249, 255, 127 S. Ct. 2400, 168 L. Ed. 2d 132 (2007)
 7         (quoting United States v. Mendenhall, 446 U.S. 544, 55 4, 100 S. Ct. 1870,
           64 L. Ed. 2d 497 (1980)). Whether a person is seized for purposes of the
 8         Fourth Amendment is a mixed question of law and fact. United States v.
 9         Cormier, 220 F.3d 1103, 1110 (9th Cir. 2000). Whether a person is being
           compelled to answer an official’s questions, rather than freely consenting to
10         answer them, is a question of fact. United States v. Ryan, 548 F.2d 782, 789
11         (9th Cir. 1976).

12
13   Dees, 960 F.3d at 1154. Here, because the persons alleging a seizure are minors, the
14   reasonable person standard is adjusted to that of a reasonable child in their position. See
15   Shuey v. Cty. of Ventura, No. 2:14-cv-9520-ODW (SHx), 2015 U.S. Dist. LEXIS
16   148993, at *23 (C.D. Cal. Nov. 3, 2015) (“[A] reasonable child in his position would not
17   believe that he was free to leave.”).
18         Minor Plaintiffs’ claim that a seizure occurred throughout the interviews—based
19   on the social workers’ conduct—is arguably strong. For example, Minor Plaintiffs
20   testified that the social workers did not tell them they were free to decline the interview.
21   See Doc. No. 182-1 at 19. For that same reason, Minor Plaintiffs have also set forth a
22   credible argument that the seizure was unreasonable, in which case they will be able to
23   demonstrate a constitutional violation. However, they face an uphill battle with the third
24   Monell element. In order to meet the fourth element, Minor Plaintiffs must show that
25   either a policy, custom, or practice was the moving force behind the constitutional
26   deprivation. See Monell, 436 U.S. at 694. The interviews were undisputedly initiated
27
28

                                                  -7-                        17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4392 Page 8 of 13



 1   pursuant to the County’s policy on interviewing a child at school (the “Policy”). 7 See
 2   Doc. No. 182-5. The Policy provides several safeguards that social workers are supposed
 3   to employ when interviewing children to ensure the child feels free to leave or end the
 4   interview at any time. See id. at 1 (“The S[ocial ]W[orker] will: advise the child that
 5   (s)he may stop the interview at any time and periodically check with the child during the
 6   interview to determine if (s)he is comfortable with continuing the interview.”). Here, if
 7   the social workers deviated from the Policy when conducting the interviews—as Minor
 8   Plaintiffs contend in support of the first element of their Monell claim—the third element
 9   fails because the Policy could not have been the moving force behind the alleged
10   constitutional deprivation.
11          Seemingly recognizing this, Minor Plaintiffs appear to have abandoned this theory
12   of Monell liability. Instead, they seek summary judgment on the ground that the Policy is
13   facially unconstitutional. They assert that the mere act of removing children, who are not
14   suspected victims, from their classrooms absent parental consent, court order, or exigent
15   circumstances constitutes an unreasonable seizure. See Doc. No. 182-1 at 18 (“There,
16   [Minor Plaintiffs] were led to a room where a County social worker informed the girls
17   that they needed to talk to them. This is the point where the seizure occurred.”)
18   (emphasis in original); see also id. at 19 (“The minute that the children were removed
19   from their classrooms, at the behest of the social workers, the seizure was complete.”)
20   (emphasis in original); see id. at 21 (“Without reasonable cause to suspect that the minor
21   Plaintiffs were ever, at any time, abused or neglected and without exigent circumstances,
22   warrant, court order, or parental consent, it was not reasonable for the County social
23   workers to seize them.”) (emphasis added).
24          The Court will not delve further into the facts—disputed or otherwise—or further
25
26
27   7
       Minor Plaintiffs only allege the Policy as the moving force behind the purported Fourth Amendment
     violation. They reference the County’s practices as “consistent with the policies,” but they do not allege
28   that any deviation from the Policy was a custom or practice. See Doc. No. 182-1 at 26.

                                                        -8-                            17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4393 Page 9 of 13



 1   analyze Minor Plaintiffs’ Monell claim as it would be inappropriate at this stage of the
 2   litigation. Instead, for the purpose of this motion, the Court assumes that Minor Plaintiffs
 3   are likely to succeed on the merits of their claim that the Policy is unconstitutional absent
 4   the requirement of parental consent, court order, or exigent circumstances. Accordingly,
 5   the Court weighs this factor in their favor.
 6         2.     Irreparable Harm in the Absence of Preliminary Relief
 7         “Plaintiff bears the burden of demonstrating that an injunction is necessary in order
 8   to prevent it from suffering irreparable harm.” San Diego Bev. & Kup v. United States,
 9   997 F. Supp. 1343, 1347 (S.D. Cal. 1998). Further, Plaintiffs must demonstrate
10   irreparable harm to themselves, not the community as a whole. See Immigrant Legal Res.
11   Ctr. v. City of McFarland, Nos. 20-16580, 20-16557, 2020 U.S. App. LEXIS 33645, at
12   *6–7 (9th Cir. Oct. 26, 2020) (finding that the District Court abused its discretion when it
13   “focused its irreparable harm analysis on the prospect of harm to third parties” because
14   “[t]he standard for preliminary injunctions[] requires irreparable harm to the plaintiffs
15   themselves”).
16         Minor Plaintiffs argue that “an alleged constitutional infringement will often alone
17   constitute irreparable harm.” Associated Gen. Contractors, Inc. v. Coal. for Econ.
18   Equity, 950 F.2d 1401, 1412 (9th Cir. 1991) (quoting Goldie’s Bookstore v. Superior Ct.,
19   739 F.2d 466, 472 (9th Cir. 1984)). The Court agrees that a constitutional injury—
20   including alleged Fourth Amendment violations—may satisfy the irreparable harm
21   component of this factor. See, e.g., Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d
22   1486, 1501 (9th Cir. 1996) (“Indeed, this circuit has upheld injunctions against pervasive
23   violations of the Fourth Amendment.”). But Associated Gen. states that this is a
24   presumption. See Associated Gen., 950 F.2d at 1412. And as such, the presumption may
25   be overcome. The Goldie’s Bookstore case, which Associated Gen. relied on, declined to
26   impose the presumption because the underlying constitutional claim was “too tenuous.”
27   Goldie’s Bookstore, 739 F.2d at 472. As the Court has already explained, it will not
28   analyze the strength of Minor Plaintiffs’ Fourth Amendment claim at this juncture.

                                                    -9-                      17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4394 Page 10 of 13



 1   Therefore, the Court cannot determine if the presumption is warranted. In any event, the
 2   Court assumes for the instant purposes that Minor Plaintiffs’ purported harm is
 3   irreparable.
 4          But that is not the end of this element’s analysis. “Under Winter, plaintiffs must
 5   establish that irreparable harm is likely, not just possible, in order to obtain a preliminary
 6   injunction.” Alliance, 632 F.3d at 1131; see also Enyart v. Nat. Conference of Bar
 7   Exam’rs, 630 F.3d 1153, 1165 (9th Cir. 2011) (“Mere possibility of harm is not
 8   enough.”). Minor Plaintiffs argue that a pattern or policy establishes that repetition is
 9   likely. See Doc No. 184-1 p. 13. But their supporting cases, such as Armstrong and its
10   progeny, discuss this in the context of standing where a plaintiff seeks a system-wide
11   injunction. See Armstrong v. Davis, 275 F.3d 849, 860 (9th Cir. 2001); see also Los
12   Angeles v. Lyons, 461 U.S. 95 (1983); Hawkins v. Comparet-Cassani, 251 F.3d 1230,
13   1236 (9th Cir. 2001); La Duke v. Nelson, 762 F.2d 1318, 1324 (9th Cir. 1985); Gordon v.
14   City of Moreno Valley, 687 F. Supp. 2d 930, 938 (C.D. Cal. 2009). Minor Plaintiffs are
15   not seeking system-wide relief. They are seeking a preliminary injunction that is specific
16   to them. And so Minor Plaintiffs’ cases are distinguishable, and their argument is
17   unpersuasive. Minor Plaintiffs must allege or demonstrate a continuing, present harm to
18   them stemming from their experience with the County’s prior conduct.
19          No one can predict if there will be further reports of abuse to D.C. and thus the
20   need to interview Minor Plaintiffs. That said, the subject interviews were isolated
21   occurrences. See Doc. No. 195 p. 7. They took place nearly five years ago. See id. And
22   no interviews have been conducted since. See id. There is only one alleged past wrong
23   to each Minor Plaintiff that has any bearing on whether there is a real and immediate
24   threat of repeated injury. Moreover, Minor Plaintiffs have waited over three years since
25   the inception of this litigation to seek this form of preliminary relief. 8 Their delay
26
27
     8
      Minor Plaintiffs’ delay in filing this motion, while simultaneously arguing that future harm is, and has
28   been, inevitable, seems somewhat disingenuous. They assert that Defendant will “continue to violate

                                                        -10-                           17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4395 Page 11 of 13



 1   undermines the immediacy of any harm. In fact, it affirmatively weighs against a finding
 2   that imminent harm is likely. See Oakland Tribune, Inc. v. Chronicle Publ’g Co., 762
 3   F.2d 1374, 1377 (9th Cir. 1985) (“Plaintiff’s long delay before seeking a preliminary
 4   injunction implies a lack of urgency and irreparable harm.”); Lydo Enters., Inc. v. City of
 5   Las Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984) (“A delay in seeking a preliminary
 6   injunction is a factor to be considered in weighing the propriety of relief.”); Estrada v.
 7   Blythe St. Apartments, L.P., No. CV 16-6823 PA (AFMx), 2016 U.S. Dist. LEXIS
 8   197870, at *5-6 (C.D. Cal. Dec. 2, 2016) (“A plaintiff’s delay in seeking relief weighs
 9   against granting a temporary restraining order or preliminary injunction.”); Hi-Rise
10   Technology, Inc. v. Amateurindex.com, 2007 U.S. Dist. LEXIS 46850, 2007 WL
11   1847249, at *4 (W.D. Wash. June 27, 2007) (“Such a long delay in seeking relief weights
12   against granting a temporary restraining order or a preliminary injunction.”).
13          This element considers the urgency of the need for equitable relief. It is Minor
14   Plaintiffs’ burden. See, e.g., Feldman v. Reagan, 843 F.3d 366, 375 (9th Cir. 2016). And
15   they have not satisfied the Court that any harm—even if irreparable—is likely to occur in
16   the absence of an injunction. Consequently, the second factor weighs against issuing a
17   preliminary injunction.
18          3.     Balance of Equities
19          According to Minor Plaintiffs, “the County’s continued unconstitutional harm far
20   outweighs any administrative hardship the County will face in correcting its policy.”
21   Doc. No. 184-1 at 14. But again, the Court reminds Minor Plaintiffs that they are not
22   here seeking a system-wide injunction. Nor are they asking the County to preliminarily
23   correct the Policy as a whole. Minor Plaintiffs are requesting temporary suspension of
24   the Policy as it relates to them. Minor Plaintiffs proffer no other argument.
25
26
27   minor Plaintiffs’ rights without court intervention.” Doc. No. 184-1 at 6. But that is simply not the
     case. There has been no further contact between Defendant and Minor Plaintiffs since 2016. See Doc.
28   No. 195at 7.

                                                      -11-                          17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4396 Page 12 of 13



 1         As a starting point, this element appears to be neutral. Minor Plaintiffs will suffer
 2   minimal harm, if any, absent an injunction because as history has shown, the likelihood
 3   of the County conducting future interviews of them is incredibly low. Similarly, if an
 4   injunction is granted, the County will suffer minimal harm adjusting its application of the
 5   Policy as to Minor Plaintiffs.
 6         That said, the Court cannot ignore the potential harm to Minor Plaintiffs if the
 7   Court issues the requested relief. While they may not have been suspected victims on
 8   past reports, they were identified as “at risk.” Doc. No. 181-1 at 7. It is possible they
 9   have witnessed, or will witness, abuse of one of their siblings. An injunction would
10   restrict the County’s ability to interview them and thus could negatively impact the
11   investigation—one that would undoubtedly benefit them as well. As the County
12   explains, it “has a serious and legitimate interest in being able to interview children
13   privately during the court of abuse and neglect investigations to ensure that the child is
14   provided with an environment where she can express herself freely and openly without
15   any undue pressure by an alleged perpetrator or representative of the alleged perpetrator.”
16   Doc. No. 195 p. 9. The Court agrees. The equities require that the County be able to
17   follow the Policy and interview Minor Plaintiffs should the need arise unless and until it
18   is determined that additional safeguards are needed. Consequently, the balance of
19   equities tips in the County’s favor.
20         The Court is well-aware of Plaintiffs’ repeated assertion that Clark’s prior reports
21   have been false as part of an alleged scheme of retaliation against Williams. See, e.g.,
22   Doc. No. 182-1 p. 10. Even if this is true, the County cannot ignore reports merely
23   because prior ones—even if many—turned out to be meritless. The purpose of the
24   County’s child protective services is to protect children. And undoubtedly, interviewing
25   Minor Plaintiffs, as siblings living within the home of a potential victim, one on one, is
26   necessary to properly explore claims of child abuse.
27         Accordingly, Minor Plaintiffs have not shown that the balance of equities tips in
28   their favor. In fact, the Court is of the view that the balance tips against them. This

                                                  -12-                       17-cv-815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 211 Filed 12/11/20 PageID.4397 Page 13 of 13



 1   factor therefore weighs against issuing a preliminary injunction.
 2         4.     Public Interest
 3         There is no greater harm than injury or death to an innocent child. The public has
 4   a great interest in protecting children—including D.C.—from child abuse and neglect.
 5   Investigations necessarily include speaking with potential victims and witnesses without
 6   oversight by their parents or guardians, whether the accused or not. To issue the
 7   requested injunction now—prior to a full adjudication of Minor Plaintiffs’ claim—would
 8   irresponsibly ignore the reality that children may be afraid or unwilling to admit to
 9   witnessing abuse while in the presence of potential abusers, parents who are unaware of
10   the abuse, or parentally hired attorneys. Surely this is contrary to public interest.
11   Therefore, Minor Plaintiffs have not shown that suspending the Policy as to them in the
12   interim will serve the public interest. And the Court’s view is that it does not.
13   Consequently, this factor also weighs against issuing a preliminary injunction.
14         In sum, even assuming Minor Plaintiffs are likely to succeed on their Fourth
15   Amendment Monell claim, all of the remaining Winter elements weigh against issuing a
16   preliminary injunction. Further, even if the Court concluded that Minor Plaintiffs’ Fourth
17   Amendment claim raises serious questions, as explained above, the balance of hardships
18   does not tip in their favor. See Ass’n des Eleveurs, 729 F.3d at 944. Accordingly, Minor
19   Plaintiffs are not entitled to a preliminary injunction.
20                                         IV. CONCLUSION
21         Based on the foregoing, the Court DENIES Minor Plaintiffs’ motion for
22   preliminary injunction.
23         IT IS SO ORDERED.
24   Dated: December 11, 2020
25                                                  _____________________________
26                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
27
28

                                                  -13-                        17-cv-815-MMA (JLB)
